DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 8/22/2019 and 10/15/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Allowable Subject Matter
Claims 1-11 are allowed.
The following is an examiner’s statement of reasons for allowance:

Regarding claims 1, 10, and 11, the prior art neither teaches nor reasonably suggests an x-ray tomography apparatus or method that includes:
a) setting a tomographic layer of interest;
b) turning an x-ray generator and x-ray detector relative to the tomographic layer of interest around a turning center axis set between the x-ray generator and the x-ray detector while the tomographic layer of interest is disposed between the x-ray generator and the x-ray detector;
c) detecting an x-ray beam emitted from the x-ray generator using the x-ray detector, the x-ray beam having a center axis x-ray that passes through the turning center axis;
d) causing the x-ray detector to relatively approach the tomographic layer of interest and/or causing the x-ray generator to relatively move away from the tomographic layer of interest (decrease the magnification factor, claim 11) when the center axis x-ray is orthogonal to the tomographic layer of interest (confronting manner, claim 11), as compared to when the center axis x-ray is not orthogonal to the tomographic layer of interest (non-confronting, claim 11); and
e) performing image processing on a plurality of the x-ray projection images generated based on an output signal output from the x-ray detector, and generating an x-ray tomographic image indicating the tomographic layer of interest, as required by the combinations as claimed in each claim.
Although the prior art discloses tomographic trajectories that appear similar to the trajectory claimed (Stopp, Figs.3 and 4; Jensen, Figs.8-10; compared to Applicants’ Fig.10, for example), the trajectory shapes are not the same due to being dictated by very different constraints.  As claimed, the trajectory of the source and/or detector are based on whether the central x-ray, that passes through the rotation axis, is orthogonal to the selected tomographic layer that is later reconstructed from the plurality of projection images.  The trajectory of Stopp is determined by the shape of the patient and the physical constraints of the operating room environment, including the operating table (pars.0022-0023).  Further, Stopp is reconstructing a 3D image of a defined 3D region of interest from the projections, where there is no selected tomographic layer that would dictate the trajectory motion.  Similarly, Jensen is reconstructing a 3D image of a 3D region of interest, where the trajectory is defined by the patient’s outline rather than whether a central ray is perpendicular to a selected tomographic layer of interest.

Claims 2-9 are allowed by virtue of their dependence upon claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS R ARTMAN whose telephone number is (571)272-2485.  The examiner can normally be reached on Monday-Thursday 10am-6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Makiya can be reached on 571.272.2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS R. ARTMAN
Primary Examiner
Art Unit 2884


/THOMAS R ARTMAN/            Primary Examiner, Art Unit 2884